Exhibit 10.7

 
IP ASSIGNMENT AGREEMENT
 
Made as of February 29, 2012
 
Between
 
APEX SYSTEMS INTEGRATORS INC.
 
(the “Purchaser”)
 
and
 
DONALD DALICANDRO
 
(“Don”)
 
 
1

--------------------------------------------------------------------------------

 


IP ASSIGNMENT AGREEMENT
 
This Agreement (the “Agreement”) dated as of February 29, 2012 (the “Closing
Date”) between:
 
APEX SYSTEMS INTEGRATORS INC., a corporation formed under the laws of Ontario
 
(the “Corporation”)
 
- and -
 
DONALD DALICANDRO, an individual residing in Burlington, Ontario
 
(“Don”)
 
FOR VALUE RECEIVED, the Parties agree as follows:
 
 
ARTICLE 1 – DEFINITIONS
 
Section 1.1 Definitions
 
In this Agreement:
 
(1) “Agreement” has the meaning given to it in the Preamble.
 
(2) “Business” means the business of supplying wireless mobile workforce
solutions in Canada and the United States conducted by the Corporation on or
before the Closing Date.
 
(3) “Closing Date” has the meaning given to it in the Preamble.
 
(4) “Corporation” includes the corporation resulting from any amalgamation
between the Corporation and the Purchaser.
 
(5) “Developments” include copyright works, trade-marks, engineering drawings,
concepts, ideas, devices, know-how, trade names, industrial designs, patents,
patent applications, re-issues, continuations, continuations in part,
divisionals, renewals, integrated circuit topographies, inventions, discoveries,
developments, ideas, plans, methodologies, designs, architectures, research
data, trade secrets, technology, software and formulas, methods, algorithms,
data structures, source codes, scripts, interfaces, computer system designs or
programs, Confidential Information, interactive works, “convergence technology”
relating to, used by or usable in, the Business or the Corporation, at whatever
stage of development, that have been or will be developed, created, conceived or
reduced to practice by Don which relate to the internet or computer technology
of the Business.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2  – INTELLECTUAL PROPERTY
 
Section 2.1 Assignment and Transfer
 
Don hereby irrevocably assigns and transfers, and agrees to assign and transfer,
exclusively to the Corporation, any and all of his right, title and interest in
and to, in Canada, the United States and all other countries in the world, any
and all Developments together with the goodwill related to all trade-marks, and
all patents, applications, reissues, continuations, continuations in part or
divisional applications for any patent and any other intellectual property in
any Development that he has solely or in any other manner authored, created,
conceived, developed or reduced to practice in the course of his employment with
the Corporation or otherwise related to the Business.  Don agrees not to apply
for any intellectual property rights for any Developments and agrees not to
oppose, contest or seek to invalidate any registration of such rights by the
Corporation.  Don waives in whole any moral right, droit morale or similar
right, which he may have in any Development or in any part or parts thereof, to
the extent that they cannot be assigned to the Corporation.  The Corporation
shall be entitled to transfer rights therein either separately or in connection
with any transfer of its Business.
 
Section 2.2 Representation by Counsel
 
Don hereby states that he has read this Agreement in its entirety, that he has
been given an opportunity to consider the Agreement and seek legal counsel and
advice and that he enters into this Agreement voluntarily and intending to be
legally bound.
 
Section 2.3 Further Assurances
 
Don covenants and agrees to execute and deliver such further transfers and
conveyances, at no cost to Don, as may be deemed necessary or advisable from
time to time by the Corporation, acting reasonably, in order to effectively
transfer the Developments, if any, to the Corporation.
 
Section 2.4 Governing Law and Forum
 
This Agreement (and any claim or controversy arising out of or relating to this
Agreement) is governed by, the laws of the Province of Ontario and the federal
laws of Canada applicable therein, and each of the parties hereto irrevocably
attorns to the exclusive jurisdiction of the courts of Ontario.
 
Section 2.5 Assignment and Enurement
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by Don without the prior written consent of the board of
directors of DPS, and any purported assignment or other transfer without such
consent shall be void and unenforceable.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Parties to this Agreement and
their respective successors and assigns.  No such assignment shall release the
assignor from any of its obligations hereunder.
 
Section 2.6 Entire Agreement
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and also confirms the ownership of any and
all such Developments which were created by Don in the course of his employment
with the Corporation or in respect of the Business and are owed by the
Corporation at common law as employer of Don.
 
 
3

--------------------------------------------------------------------------------

 

The parties have executed this Agreement.
 

 
APEX SYSTEMS INTEGRATORS INC.
                   
By:
/s/ Karen Dalicandro
     
Name: Karen Dalicandro
     
Title:  President
 





[illegible]
 
/s/ Donald Dalicandro
 
Signature of Witness
 
DONALD DALICANDRO
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4